TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 8, 2018



                                      NO. 03-17-00340-CV


                                  Charles D. Collier, Appellant

                                                 v.

                                      Randy Moe, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 24, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.